Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s amendment filed 5/10/2022 has been entered.  Claims 1, 4, 5, 8 and 9 were amended.  Claims 6 and 7 were cancelled.  Claims 1-5, 8 and 9 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim should be written for clarity.  It is suggested that the claim is amended to recite the following ‘the method of claim 1, wherein the fungal disease is pepper downy blight and the cinnamate compound is ethyl 3-(3’,4’-methylene dioxy phenyl) acrylate as antifungal active ingredient A further combined with antifungal active ingredient B selected from metalaxyl or hymexazol’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunnerheim et al. (WO 02/15691; February 28, 2002) in view of Hamburger et al. (WO 2017/220565; published December 28, 2017).
Applicant’s Invention
Applicant claims a method of controlling fungal disease comprising providing a cinnamate compound selected from ethyl 3-(3’-fluoro-4’-methoxy phenyl) acrylate.

    PNG
    media_image1.png
    147
    358
    media_image1.png
    Greyscale

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-5, Sunnerheim et al. teach a cinnamate compound of formula (I) for protecting conifer sapling protection against insect attack (abstract; page 3, lines 14-25).  
The compound is   
    PNG
    media_image2.png
    277
    443
    media_image2.png
    Greyscale
 wherein the ~ bond is a double bond; R1, R4, R5, R6 and R7 are H; R2 and R3 are methoxy or halogen and R8 is ethyl (page 4, lines 1-22).  The compounds can treat pine bark to protect against weevils (page 14, lines 5-14).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sunnerheim et al. do not teach a method of controlling fungal disease to control powdery mildew in peppers tomatoes and/or eggplants.  It is for this reason Hamburger et al. is joined.
Hamburger et al. teach cinnamate fungicide derivatives of formula (I) which has similar core structure (abstract).

    PNG
    media_image3.png
    151
    223
    media_image3.png
    Greyscale
Wherein the compounds have strong inhibitory activity against downy mildew, P.infestans, and blight in tomatoes (column 2, lines 44-61) wherein R3 are selected from OCH3, R4 is H and R1 
    PNG
    media_image4.png
    119
    358
    media_image4.png
    Greyscale
(column 3, line 1 through column 4, line 36).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Sunnerheim et al. and Hamburger et al. teach cinnamate compounds applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Sunnerheim et al. and Hamburger et al. to control mildew and blight in tomato with ethyl 3-(3’-fluoro-4’-methoxy phenyl) acrylate with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Sunnerheim et al. and Hamburger et al. to apply ethyl 3-(3’-fluoro-4’-methoxy phenyl) acrylate to plants to control mildew since Hamburger et al. teach that cinnamates are known to have strong inhibitory activity against fungal diseases.  

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that ethyl 3-(3’-fluoro-4’-methoxy phenyl) acrylate is significantly different from the compound disclosed in Sunnerheim because the fluorine group is not conducive to the electrophilic substitution of the benzene ring due to the reduction of the electron cloud of the benzene ring.  The Examiner is not persuaded by this argument because Sunnerheim teaches that R2 and R3 are selected from a methoxy or halogen group (page 4, lines 8).  Therefore, Sunnerheim teaches R2 or R3 may be a fluorine group.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Sunnerheim et al. (WO 02/15691; February 28, 2002) teach a cinnamate compound of formula (I) for protecting conifer sapling protection against insect attack.  The present claims are novel because the compound ethyl 3-(3’,4’-methylene dioxy phenyl) acrylate is combined with metalaxyl or hymexazol to control pepper downy blight.  There is not motivation to combine the cinnamate compound ethyl 3-(3’,4’-methylene dioxy phenyl) acrylate in combination with an antifungal active selected from metalaxyl and hymexazol.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
DANIELLE D. SULLIVAN
Examiner
Art Unit 1617